Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Claims 16, 29, 43, 62, 67-80, 94, 102, 111, 115, 133, and 143 have been cancelled.
End of examiner's amendment.
Election/Restrictions
Applicant’s election without traverse of Species J (figure 17A), including claims 13-21, in the reply filed on 05/20/2020 is acknowledged.  This application is in condition for allowance except for the presence of claims 16, 29, 43, 62, 67-80, 94, 102, 111, 115, 133, and 143 directed to species non-elected without traverse.  Accordingly, claims 16, 29, 43, 62, 67-80, 94, 102, 111, 115, 133, and 143 have been cancelled.
Reasons for Allowance
Claims 1-15 and 54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Vallius, discloses all of the limitations set forth in the previous Office Action.  However, Vallius, either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “wherein a radial arrangement of the delta n of the first waveplate lens, resulting from liquid crystal molecules of the LC layer at a given radius from a central axis of the first waveplate lens having substantially the same angle of rotation, is such that the first waveplate lens radially converges light having a first polarization while radially diverging light having a second polarization opposite the first polarization, and wherein the broadband adaptive lens assembly is configured to be selectively switched between a plurality of states having different optical powers”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 2-15: Since claims 2-15 depend either directly or indirectly on the allowed claim 1, claims 2-15 are also allowed.
Regarding claim 54:  The closest prior art, Vallius, discloses all of the limitations set forth in the previous Office Action.  However, Vallius, either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 54, and in particular fails to disclose or make obvious, “a waveplate lens having a radial arrangement of birefringence, resulting from liquid crystal molecules at a given radius from a central axis of the waveplate lens having substantially the same angle of rotation, is such that the waveplate lens radially converges light having a first polarization while radially diverging light having a second polarization opposite the first polarization”.  Therefore, claim 54 is deemed non-obvious and inventive over the prior art and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871